Citation Nr: 1804995	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-15 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease with old myocardial infarction. 


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970 and from January 1991 to March 1991.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This claim was previously remanded by the Board in December 2015 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in May 2016 in accordance with the December 2015 Remand.  The examiner did not specify whether the Veteran had cardiac hypertrophy or dilation, and listed the last testing for these symptoms as an echocardiogram in 2012.  Given that cardiac hypertrophy and dilation are part of the rating criteria for the Veteran's service-connected heart condition, the Board finds that a new examination is warranted after obtaining any updated treatment records.  38 C.F.R. § 4.104.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated relevant VA treatment records.

2.  With appropriate authorization from the Veteran, obtain any outstanding records from the Nebraska Heart Institute. 

3.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected coronary artery disease with old myocardial infarction.  The evidence of record must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

Any indicated diagnostic tests and studies, to include a METs exercise test, must be accomplished. 

The examiner should specifically note whether the Veteran has evidence of cardiac hypertrophy or dilation based on electrocardiogram, echocardiogram, or x-ray.  

If a METs exercise test cannot be completed for medical reasons, the medical examiner must explain the medical reason and provide an estimated activity level expressed in METs, which must be supported by scientific examples.  

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the AOJ must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




